Where disregard of the Safety Appliance Act causes loss to one of the class for whose special benefit it was enacted his right to recover damages is implied. (Texas  Pacific Railway Company
v. Rigsby, 241 U.S. 33.) Not so, as to others.
In St. Louis  San Francisco Railroad Company v. Conarty
(238 U.S. 243) a switch engine collided with a freight car having no coupler or drawbar. The switch engine was not to handle this car but was on its way to a point some distance beyond it. Conarty, standing on the footboard of the engine, was killed by the collision. There was evidence that had the coupler and drawbar been present the engine and the car would have been held so far apart as to have prevented the injury.
The Supreme Court said that section 2 of the act was intended to provide against the risk of coupling and uncoupling and to obviate the necessity of men going between the ends of the cars. It was not intended to provide a place of safety between colliding cars. Therefore, when a collision was not the proximate result of the violation of these regulations, where there was no endeavor to couple or uncouple a car or to handle it in any way, there can be no recovery under the act. The absence of a coupler and drawbar was not a breach of duty toward a servant in that situation.
If, however, a collision was proximately caused by the failure of the railroad to obey the statute, it was not intended to hold that only those servants actually engaged in coupling or uncoupling cars could recover for the *Page 509 
resulting injuries. Any servant so injured equally comes within the protection of the statute. (Louisville  Nashville RailroadCompany v. Layton, 243 U.S. 617; Minn.  St. Louis R.R. Co. v. Gotschall, 244 U.S. 66.)
In the case before us the defendant was engaged in interstate commerce. A car without drawbar or coupler was standing on the siding. The plaintiff's intestate was a brakeman and was riding on a second car kicked upon the same siding. A collision occurred and the deceased was crushed between the car upon which he was riding and the defective car. As in the Conarty case, it was plain that had the coupler and drawbar been present the two cars would have been held so far apart that he would have escaped uninjured. There was no attempt to couple on to the defective car or to handle it in any way.
Under these circumstances Mr. Lang was not one of the persons for whose benefit the Safety Appliance Act was passed. The collision was not the proximate result of the absence of the coupler and drawbar. Their presence was not required so that they might act as bumpers.
It is said that had the car not been defective the work on hand would have been done in a different way. Assuming that this is so, still the collision was not the proximate result of the defect.
The judgments of the Trial Term and of the Appellate Division must be reversed and the complaint dismissed, with costs in all courts.
HISCOCK, Ch. J., COLLIN, HOGAN and McLAUGHLIN, JJ., concur; CHASE and CRANE, JJ., dissent.
Judgments reversed, etc. *Page 510